Citation Nr: 0015168	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Whether the veteran's claim for service connection for 
tinnitus is well grounded.  

2. Entitlement to service connection for tinnitus.  

3. Whether the veteran's claim for service connection for 
bilateral defective hearing is well grounded.  

4. Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1952.  He is a recipient of the Combat Infantrymans Badge.  

Service connection for tinnitus was previously denied by the 
RO in a rating action of January 1995.  The veteran was 
informed of this decision by letter dated in January 1995, 
but he did not file a timely notice of disagreement in regard 
to this issue.  Consequently, the January 1995 rating 
decision denying service connection for tinnitus became 
final.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the RO 
which found that new and material evidence has not been 
submitted to reopen a claim for service connection for 
tinnitus.  The RO also denied service connection for 
bilateral defective hearing.  

In May 1999 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  In a July 1999 hearing officer's 
decision, issued as a supplemental statement of the case, the 
veteran's claim for service connection for tinnitus was 
denied on a de novo basis.  The basis for the denial was that 
a preponderance of all the evidence was against the claim.  
In view of this, and because the recent evidence includes the 
veteran's sworn testimony at the May 1999 hearing, the Board 
concludes that the hearing officer found that new and 
material evidence had been submitted to reopen the claim of 
service connection for tinnitus.  

The issues listed on the title page of this decision are 
before the Board for appellate consideration at this time.  
For reasons made evident below, the issues of service 
connection for tinnitus and service connection for bilateral 
defective hearing will be discussed in the remand section of 
this decision.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for tinnitus 
is plausible.  

1. The veteran's claim for service connection for bilateral 
defective hearing is plausible.  


CONCLUSIONS OF LAW

1. The veteran' claim service connection for tinnitus is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999)  

2. The veteran' claim for service connection for bilateral 
defective hearing is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Basis  

On the veteran's December 1950 examination prior to service 
entrance, the veteran's ears were evaluated as normal.  
Hearing for the whispered voice was 15/15 bilaterally.  
Review of the veteran's service medical records reveals no 
findings or complaints in regard to tinnitus or defective 
hearing.  On the veteran's October 1952 examination prior to 
separation from service, his ears were evaluated as normal.  
Hearing for the whispered voice was 15/15 bilaterally.

On an April 1973 VA medical examination, the veteran's ears 
were evaluated as normal.  On psychiatric evaluation the 
veteran complained of a constant ringing sensation in his 
ears, which had been "bugging him" for the last several 
years.  

VA clinical records reflect treatment for constant tinnitus 
during the 1990s.  The veteran gave a history of tinnitus for 
40 years.  After audiological examinations in October 1996 
and September 1997, it was reported that the veteran had a 
mild sloping to severe sensorineural hearing loss in both 
ears.  

During a May 1999 RO hearing before a hearing officer, the 
veteran said that he served as a lineman during service in 
Korea and was exposed to acoustic trauma from artillery fire.  
He said that he developed hearing loss and tinnitus after 
artillery shells landed very close to him while he was 
repairing communications lines.  He said that his unit doctor 
treated him for these problems at the time, but the 
diminished hearing and tinnitus had persisted ever since.  

On VA audiometric examination in June 1999, the veteran had 
pure tone thresholds of 35, 40, 65, 70, and 85 decibels in 
the right ear and 40, 40, 60, 80, and 85 decibels in the left 
ear at 500, 1000, 2000, 3000, and 4000 Hertz.  His average 
pure tone threshold on the right was 65 decibels and his 
average pure tone threshold on the left was 66 decibels.  
Speech recognition was 84 percent in the right ear and 78 
percent in the left ear.  The veteran was noted to complain 
of constant tinnitus since 1952 when he was exposed to 
artillery fire.  The audiologist commented that no industrial 
acoustic trauma was reported.  It was said that tinnitus was 
likely due to hearing loss caused by noise exposure.  It is 
clear that the noise exposure that the audiologist was 
referring to was that which the veteran reported during 
service.  

II. Legal Analysis  

According to the decision by the United States Court of 
Appeals for Veterans Claims (Court), a well grounded claim 
requires competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  If a well grounded claim for service 
connection is filed, there is a duty to assist the veteran in 
the development of his claim (s).  

The evidence of record indicates that the veteran currently 
suffers from constant tinnitus and recent audiometric studies 
confirm that the veteran has pure tone threshold in both ears 
which meet the requirements for service connection for 
bilateral defective hearing under the criteria of 38 C.F.R. 
§ 3.385 (1999).  Thus, the first criteria for a well grounded 
claim has been met under the Caluza requirements in regard to 
both the issue of service connection for tinnitus and service 
connection for bilateral defective hearing.  Moreover, the 
veteran has testified under oath that he was exposed to 
acoustic trauma during service and had experienced hearing 
loss and tinnitus ever since.  This testimony is further 
supported by the veteran's award of the Combat Infantrymans 
Badge.  The veteran is competent to testify as to his 
exposure to loud noises during service and is also competent 
to state that he had experienced hearing loss and tinnitus 
ever since service.  Thus the second criteria for a well 
grounded claim has also been met under the Caluza 
requirements in regard to both the issue of service 
connection for tinnitus and service connection for bilateral 
defective hearing.  Finally a VA audiologist has commented, 
essentially, that the veteran's tinnitus was due hearing loss 
resulting from acoustic trauma during service.  In a strict 
sense, the audiologist may not be competent to offer an 
opinion in regard to the etiology of the veteran's tinnitus 
and hearing loss since she is not a physician.  However, an 
audiologist is a medical professional and her comments in 
regard to the etiology of these disabilities are sufficient 
to fulfill the third Caluza requirement in regard to the 
claims of service connection for tinnitus and service 
connection for bilateral defective hearing.  Thus, both of 
these claims for service connection are well grounded.  



ORDER

The veteran has presented a well grounded claim for service 
connection for tinnitus and to that extent the appeal is 
granted.  

The veteran has presented a well grounded claim for service 
connection for bilateral defective hearing and to that extent 
the appeal is granted.  



REMAND

The veteran was afforded a VA otolaryngological examination 
in July 1999.  At the conclusion of the evaluation, the 
diagnosis was sensorineural hearing loss bilaterally.  The 
examiner commented that most of this was secondary to 
presbycusis but there was a slight change in direction of the 
audiogram for the left ear at 5000 Hertz suggesting the 
possibility of acoustic trauma at some point in the past, but 
it was not possible to pinpoint this any more.  The examiner 
also stated that the "c-record does not support any 
examination or treatment for an ear injury or for hearing 
loss"  

The Board's finds this statement to be equivocal in that the 
examining physician clearly considered most of the veteran's 
bilateral defective hearing to be due to aging.  However, he 
also held out the possibility that some of the veteran's 
defective hearing is the result of acoustic trauma, such as 
the veteran reportedly was exposed to during service in 
Korea.  Moreover, the Board is totally uncertain as to the 
meaning of the last statement by this physician to the effect 
that the record did not support any examination or treatment 
for an ear injury or for hearing loss.  

In view of the equivocal nature of part of the above medical 
statement and the Board's inability to understand another 
part of the statement, the issue of service connection for 
tinnitus and the issue of service connection for bilateral 
defective hearing must be REMANDED to the RO for the 
following action:  

1. The claims folder should be returned 
to the VA physician who conducted the 
July 1999 VA otolaryngological 
examination or, in his absence, 
another VA otolaryngologist.  After a 
review of the record, the physician 
should express a medical opinion in 
regard to the following question: is 
it at least as likely as not that any 
portion of the veteran's bilateral 
defective hearing and/or tinnitus is 
the result of the acoustic trauma 
which the veteran reported sustaining 
during his service in Korea.  

2. Then, the RO should review the 
veteran's claims for service 
connection for tinnitus and for 
bilateral defective hearing.  If these 
benefits remain denied, the veteran 
and his representative should be 
provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for its further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the veteran unless he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



